                           IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                  CRIMINAL MINUTES: INITIAL APPEARANCE and ARRAIGNMENT

USA v     PHILLIP MICHAEL JAMES

Case No 2:19-CR-16Date February 20, 2019   Time 1:51-2:07 P.M.
                Hon. CLIFTON L. CORKER, Magistrate Judge, Presiding
                                                                MEGHAN GOMEZ FOR
  KIM OTTINGER                   DCR                   J. GREGORY BOWMAN
   Deputy Clerk          Tape No/Court Reporter         Asst. U. S. Attorney
=======================================================================
     DEFENDANT                                     ATTORNEY
PHILLIP MICHAEL JAMES                                   DOUGLAS PAYNE

PROCEEDINGS:

Defendant sworn

Defendant found competent

Defendant advised of charges, penalties, and rights
(Copy of indictment provided to defendant or counsel by clerk)

Financial affidavit executed with Counsel present and appointed

Plea of not guilty to all charges

Oral motion by USA for detention

Detention Hearing waived

Defendant remanded to custody of U.S. Marshal.

Orders to enter




I, Kim Ottinger, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file. Grn-
DCR_2-19-CR-16_20190220_135136




   Case 2:19-cr-00016-JRG-MCLC Document 5 Filed 02/20/19 Page 1 of 1 PageID #: 17
